Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Liquor Authority, dated September 23, 1988, which, after a hearing, suspended the petitioner’s license for a 15-day period and imposed a $1,000 bond forfeiture.
Adjudged that the petition is granted, the determination is *663annulled, without costs or disbursements, and the charges are dismissed.
Although the evidence adduced at the administrative hearing established that a "Big Apple” video poker game was in operation on the licensed premises during an inspection in April 1987, the record fails to establish that the subject video game awarded a player anything of value for drawing a winning hand, including an extension of playing time or a free game (cf, Matter of Cos Dei San v New York State Liq. Auth., 147 AD2d 370). The record therefore lacks substantial evidence to support the respondent’s determination that the subject video game was a gambling device of the type prohibited by 9 NYCRR 53.1 (t), or that the petitioner permitted gambling on the licensed premises (see, Penal Law § 225.00 [6]; Alcoholic Beverage Control Law § 106 [6]; see also, Matter of Plato’s Cave Corp. v New York State Liq. Auth., 68 NY2d 791). Accordingly, the determination must be annulled. Bracken, J. P., Eiber, Balletta and Ritter, JJ., concur.